            Case 2:20-cv-01789-KSM Document 46 Filed 08/02/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JAMAR MATTHEWS,                                               CIVIL ACTION

        Petitioner,
                                                               NO. 20-1789-KSM
        v.

 COMMONWEALTH, et al.,

        Respondents.



                                              ORDER

       AND NOW, this 30th day of July, 2021, upon careful and independent consideration of

Petitioner’s Unopposed Motion for Leave to Amend Habeas Petition and Stay Case (Doc. No.

44), and after review of the Report and Recommendation of United States Magistrate Judge

David R. Strawbridge (Doc. No. 45), it is ORDERED that:

       1.       The Report and Recommendation is APPROVED and ADOPTED;

       2.       Petitioner’s Unopposed Motion (Doc. No. 44) is GRANTED;

       3.       Petitioner’s amendment to his habeas petition (Doc. No. 44-1) shall be DEEMED

FILED as of July 14, 2021, the date of his Unopposed Motion for Leave to Amend;

       4.       Petitioner’s case is STAYED and his Petition for a Writ of Habeas Corpus, as

amended, is placed IN SUSPENSE until the conclusion of Petitioner’s collateral review

proceedings in state court;

       5.       Petitioner shall notify the Court within thirty days of the conclusion of the state

court proceedings in his case so that his habeas petition may proceed in this Court; and
            Case 2:20-cv-01789-KSM Document 46 Filed 08/02/21 Page 2 of 2




       6.       If the state court proceedings have not concluded within six months, counsel for

the parties shall file a joint status report and continue to do so at six-month intervals thereafter

until this matter is restored to the Court’s active docket.

IT IS SO ORDERED.

                                                       /s/ Karen Spencer Marston
                                                       ______________________________
                                                       KAREN SPENCER MARSTON, J.




                                                   2
